Citation Nr: 1510901	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  12-29 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to April 3, 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to July 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In his October 2012 substantive appeal, the Veteran requested to testify at a Travel Board hearing at the RO.  The record reflects that the RO notified the Veteran that a hearing before a Veterans Law Judge had been scheduled in January 2015.  However, the Veteran did not appear for the Board hearing, and the notification letter was not returned by the United States Postal Service as undeliverable.  As neither the Veteran nor his representative has requested to reschedule the hearing, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2014).

In an October 2013 rating decision, the RO granted an increased disability rating of 100 percent for PTSD, effective April 3, 2013.  Because the disability rating assigned is the maximum rating available on and after April 3, 2013, that period is no longer on appeal, and the Board has re-characterized the issue as shown on the title page.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  


FINDING OF FACT

Prior to April 3, 2013, the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

Prior to April 3, 2013, the criteria for an initial disability rating of 50 percent for PTSD, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issue decided herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  The Veteran is appealing the initial rating assignment.  Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore, additional VCAA notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice as to this claim is needed.

The record contains the Veteran's service treatment records, VA examination report and treatment records, and lay evidence.  In addition, the Veteran underwent VA examination in December 2010 in connection with his claim.  The record demonstrates that the VA examiner reviewed the pertinent evidence and lay statements.  Additionally, the examination provided sufficient information to rate the service-connected disability on appeal.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  As such, the Board finds the examination to be sufficient and adequate for rating purposes.  

There is no indication in the record that any additional evidence relevant to the issue is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter on appeal.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart, 21 Vet. App. 505 .

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all the evidence that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2014).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM-IV), a global assessment of functioning (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV, American Psychiatric Association (1994), pp. 46-47; 38 C.F.R. §§ 4.125(a), 4.130 (2014).  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

The Veteran's service-connected disability has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides:

A 30 percent disability rating is warranted when the Veteran experiences occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The Veteran's service-connected PTSD is rated as 30 percent disabling prior to April 3, 2013, and as 100 percent disabling thereafter.  Therefore, to warrant a higher disability rating prior to April 3, 2013, the evidence must show occupational and social impairment with reduced reliability and productivity, or meet the criteria for a 70 or 100 percent rating.

The Veteran received VA treatment for PTSD throughout 2008 and 2009, with sporadic visits thereafter.  The treatment records indicate that, prior to April 3, 2013, the Veteran experienced problems sleeping, hyperarousal, hypervigilance, and avoidance.  He had problems trusting others and was tearful and quick to anger.  The Veteran reported no delusions or hallucinations and had logical and goal-directed thoughts.  On a few occasions, his memory was somewhat decreased.  He was anxious and tended to isolate himself.  The Veteran reported good family relationships and interest in activities that helped his mood.  He was cooperative, his judgment and speech were largely normal, and he reported no suicidal or homicidal ideations.  VA clinicians assigned GAF scores between 45 and 55 prior to April 3, 2013.

The Veteran underwent VA examination in connection with his claim in December 2010.  The VA examiner noted that the Veteran was not in current mental health treatment.  He had a clean appearance and unremarkable speech and thought process.  The Veteran had a constricted affect with tearful episodes, and a depressed and labile mood.  The Veteran had no hallucinations or delusions, good insight, normal memory, and intact attention and orientation.  The Veteran reported inappropriate behavior such as speaking his mind to people in public and embarrassing his wife.  The Veteran described experiencing panic attacks which made him feel overwhelmed.  He reported that he had homicidal thoughts toward one individual, but no plan or intent to act.  He also indicated that he had infrequent passive suicidal ideation, also with no plan or intent to act.  He had fair impulse control, with no episodes of violence for many years.  The VA examiner noted that the Veteran had the ability to maintain personal hygiene and cope with the activities of daily living.  The Veteran had a long-term marriage and good relationships with his wife and children, though he reported difficulty with other family members since returning from service.  He was self-employed, and preferred not having to deal with coworkers or supervisors, although at times he had some trouble dealing with customers.  Based on this examination, the VA examiner opined that the Veteran had an occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks, and assigned a GAF score of 50.

The Veteran also submitted several written statements in support of his claim.  In these statements, he reported trouble sleeping and experiencing flashbacks.  He described feelings of paranoia and anger, and a desire to withdraw.  The Veteran asserted that he feels suspicious of people and has difficulty coping in social settings.  He stated that he is usually armed due to being in fear for his life.  The Veteran also submitted a written statement from a friend.  The friend described noticing that the Veteran had trouble dealing with emotions and had sensitivity to sensory input.  He reported that the Veteran was often pre-occupied, impulsive, and disruptive, with anxiety and fits of rage.

Here, the Board finds the evidence demonstrates that prior to April 3, 2013 the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.130, Diagnostic Code 9411.  Initially, the Board notes the Veteran experienced symptoms that are not listed in the rating criteria, and as a result, the Board has considered many of the Veteran's symptoms as "like or similar to" the schedular rating criteria of occupational and social impairment with deficiencies in most areas.  See Mauerhan, 16 Vet. App. 436.  The evidence demonstrates that the Veteran's PTSD was manifested during this period by depression, hypervigilance, hyperarousal, disturbed sleep, difficulty in social settings, panic attacks, some tearful episodes, anger, and some memory problems.  The Veteran had difficulty maintaining relationships outside of his family and tended to isolate himself, preferring to be alone.  He worked for himself and his mood was reportedly improved by his work activities, though he reported problems dealing with his customers.  Clinicians assigned GAF scores ranging from 45 to 55 during the period on appeal, indicating a range of serious to moderate difficulty in social or occupational functioning.  As a result, the Board concludes that the evidence as a whole more nearly approximates the criteria for a disability rating of 50 percent prior to April 3, 2013.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411; see Hart, 21 Vet. App. 505.

Here, the evidence does not show occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships.  The Veteran was able to adequately care for himself, and demonstrated good hygiene.  He had no obsessional rituals.  On one occasion, he reported infrequent, passive suicidal ideation, with no plan or intent to act, while on all other occasions of note he denied suicidal ideation.  Additionally, the evidence shows that the Veteran's thought processes were largely organized with adequate judgment and insight and normal speech.  He reported experiencing panic attacks, but was able to calm himself down by removing himself from the trigger.  The evidence demonstrates that the Veteran was self-employed for many years and enjoyed his work.  While the Veteran reported some difficulty developing relationships with friends, he has been married to the same woman for many years and describes having good relationships with his children and grandchildren, as well as other Veterans.  For these reasons, the Board finds the criteria for a disability rating in excess of 50 percent for PTSD have not been met at any time prior to April 3, 2013.  38 C.F.R. § 4.130.  

Resolving the benefit of the doubt in favor of the Veteran, the Board finds the criteria for a disability rating of 50 percent, but no more, for PTSD have been met prior to April 3, 2013.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  However, the criteria for a disability rating in excess of 50 percent have not been met at any time during the pendency of the appeal.

Extraschedular Consideration

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating assigned for this period inadequate.  The Veteran's service-connected PTSD is evaluated as a psychiatric disability, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.130, Diagnostic Code 9413-9411.  During the period on appeal, the Veteran's PTSD was manifested by symptoms of depression, hypervigilance, hyperarousal, disturbed sleep, difficulty in social settings, panic attacks, tearful episodes, anger, and some memory problems.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are contemplated by the evaluation assigned for this period.  Evaluations in excess of that assigned are provided for certain manifestations of a psychiatric disability, but the medical evidence does not demonstrate that those manifestations are present in this case.  Here, the Board finds that the criteria for the evaluation assigned more than reasonably describes the Veteran's disability level and symptomatology during this period, and therefore, the schedular evaluation is adequate, and no referral is required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

TDIU

The Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  Here, the Veteran has not asserted that he was totally unemployable as the result of his service-connected disabilities and the evidence shows that he was self-employed throughout the pendency of the appeal.  Accordingly, the Board concludes that a claim for entitlement to a TDIU has not been raised.










ORDER

Entitlement to a disability rating of 50 percent, but not higher, for PTSD is granted prior to April 3, 2013.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


